IN THE SUPREME COURT OF THE STATE OF DELAWARE

PATRICIA KOSTYSHYN,                      §
                                         §
       Defendant Below,                  §   No. 310, 2022
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
THE CITY OF WILMINGTON, a                §   C.A. No. N18J-02078
Municipal Corporation of the State       §
of Delaware,                             §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: December 12, 2022
                          Decided:   December 20, 2022

                                   ORDER

      (1)    The appellant filed a notice of appeal in this matter on August 30, 2022,

and an amended notice of appeal on September 23, 2022. On September 23, 2022,

the Senior Court Clerk sent the appellant a letter directing her to pay the filing fee

or to file a motion and affidavit to proceed in forma pauperis (“IFP Motion”) by

October 11, 2022, or a notice to show cause would issue. The Senior Court Clerk

sent another letter to the appellant on October 11, 2022, notifying her of the

requirement that she pay the filing fee or file an IFP Motion. The appellant

submitted various filings and correspondence to the Court between September 23

and October 12 but did not pay the filing fee or file an IFP Motion.
      (2)    On October 18, 2022, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant to show cause why this appeal should not be

dismissed for failure to pay the filing fee or to file an IFP Motion. Correspondence

from the Senior Court Clerk to the appellant on October 21, 2022, also notified the

appellant that the notice to show cause had been issued on October 18, 2022, and

that no action would be taken on any further filings by the appellant until the notice

to show cause was resolved. On November 9, 2022, postal records showed that the

notice to show cause was still awaiting delivery, so the Senior Court Clerk reissued

the notice to show cause by certified mail. On November 29, 2022, postal records

indicated that the second notice to show cause was still awaiting delivery, so the

Deputy Clerk sent another copy of the notice by first-class mail.

      (3)    The notices to show cause were sent to the address provided in the

notice and amended notice of appeal and in the appellant’s later filings and

correspondence. The appellant having failed to respond to the notice to show cause

within the required ten-day period, to pay the filing fee or file an IFP Motion, or to

report any change of address to the Court, dismissal of this action is deemed

unopposed.




                                          2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                       3